Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 12/18/2020.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 1, 3, 9, and 10 are objected to because of the following informalities:  Regarding Claim 1, in line 5, “the rectifier” should read as “the passive rectifier”.Regarding Claim 3, in line 2, “a sinusoidal current” should read as “the sinusoidal current”.	
Regarding Claim 9, in line 10, “the rectifier,” should read as “the passive rectifier, wherein”.Regarding Claim 10, in line 2, “non-sinusoidal voltage” should read as “non-sinusoidal voltages”.	Claims 2-8 are objected to as they depend on objected claim 1.	Claims 10-14 are objected to as they depend on objected claim 9.
	Appropriate correction is required.

Allowable Subject Matter
Claims 15 and 16 are allowable. 	Regarding Claim 15, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…coupling a transformer to a source of sinusoidal AC power and transforming voltage and current of the AC power with the transformer to produce transformed AC power on a secondary side of the transformer; switchably drawing power, simultaneously with the transforming, from each winding of the transformer to add a non-sinusoidal voltage to each primary winding of a primary side of the transformer, thereby inducing a non-sinusoidal voltage in the transformed AC power in each secondary winding of the secondary side of the transformer; rectifying the non-sinusoidal voltage in the transformed AC power to produce rectified DC power; applying the rectified DC power to a DC load; and feeding the drawn power from each primary winding to the DC load via a galvanically isolated coupling.”.

Claims 1-14 would be allowable if rewritten to overcome the claim objections made above.
	Regarding Claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a transformer having a primary side and a secondary side; 
a passive rectifier coupled to the secondary side of the transformer, the passive rectifier configured to rectify AC power at the secondary side to DC power at an output of the rectifier;
an active rectifier coupled to the primary side of the transformer, the active rectifier configured to control voltages applied to the primary side of the transformer to induce a non-sinusoidal voltage at the secondary side of the transformer and a sinusoidal current drawn by the passive rectifier; and an isolating DC-to-DC converter coupled between the active rectifier and the output of the passive rectifier to magnetically couple power from the active rectifier to the output of the passive rectifier while galvanically isolating the active rectifier from the output of the passive rectifier.”.	Regarding Claim 9, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a three-phase transformer including a grid-connectable primary side with three windings and a secondary side; an active rectifier coupled to the primary side of the transformer, the active rectifier switchably connecting each of the three windings in series between a positive bus and a negative bus to alter a magnetic flux in a core of the transformer; a passive rectifier coupled to the secondary side of the transformer to rectify AC power to DC power at an output of the passive rectifier; and an isolating DC-to-DC converter coupled between the positive bus and the negative bus and the output of the rectifier, the DC-to-DC converter is configured to feed power from the active rectifier to the output of the passive rectifier while galvanically isolating the active rectifier from the output of the passive rectifier.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		US Patent Application Publication US 2005/0146226 A1 discloses a multi-pulse AC-DC converter with harmonic suppression.	Chinese Patent Application Publication CN 103081335 A discloses hybrid HVDC converter.	WIPO International Application Publication WO 9418683 A1 discloses a system for reducing harmonics by harmonic current injection in an AC-DC converter.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYE-JUNE LEE/Examiner, Art Unit 2838                         
 
/KYLE J MOODY/Primary Examiner, Art Unit 2838